       Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                  AT KANSAS CITY

JESUS C. REYES,                                   )
                                                  )         Case No.
                                      Plaintiff,  )
v.                                                )         JURY TRIAL DEMANDED
                                                  )
APEX TRUCKING, INC.,                              )
Serve Registered Agent:                           )
Travis Littlejohn                                 )
6031 N Prospect Road                              )
Park City, KS 67204                               )
                                                  )
AND                                               )
                                                  )
CHRISTOPHER R. PRATHER,                           )
Serve at:                                         )
1827 W. 18th Street N                             )
Wichita, KS 62703                                 )
                                      Defendants. )

                                         COMPLAINT

       COMES NOW Plaintiff Jesus Reyes, by and through his counsel, and for his cause of

action against Defendants, alleges and states as follows:

PARTIES:

       1.      Plaintiff Jesus C. Reyes is an individual over the age of eighteen (18) and a

resident of Le Center, Le Sueur County, Minnesota.

       2.      Defendant Apex Trucking, Inc. (hereinafter “Apex”) is a Kansas corporation. At

all times relevant hereto, defendant Apex operated as a commercial motor carrier in the state of

Kansas. The registered agent for service of process is Travis Littlejohn, 6031 N Prospect Road,

Park City, KS 67204.

       3.      Defendant Christopher R. Prather is an individual over the age of 18. Service

may be had by serving him at his residential address, 1827 W. 18th Street N, Wichita, KS 62703.

                                                 1
       Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 2 of 7




At all relevant times herein, Defendant Prather was an employee of Defendant Apex, operating

the subject tractor trailer and acting in the course and scope of his employment.

JURISDICTION AND VENUE:

       4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs,

and because there is complete diversity of citizenship between the Plaintiff and the Defendants.

       5.      A substantial part of the actions giving rise to Plaintiff’s claims happened in the

District of Kansas. Accordingly, venue is proper in this District pursuant to 28 U.S.C. §1391.

       6.      At all times herein mentioned, Defendants Apex and Prather conducted a

substantial amount of business activity and committed a tort in this judicial district.

AGENCY:

       7.      At the time of the occurrences complained of herein, and at all times relevant,

Defendant Apex was acting by and through its actual, ostensible, and/or apparent agents and

employees, including by not limited to, Defendant Prather.

       8.      At the time of the negligent acts complained of herein, and at all times relevant,

Apex’s actual, ostensible, and apparent agents and employees, including but not limited to

Defendant Prather, were acting within the course and scope of their agency or employment

FACTS OF OCCURRENCE:

       9.      I-35 is a public freeway running in a general southwest and northeast direction

through the state of Kansas.

       10.     On July 15, 2019, at approximately 10:45 a.m., Plaintiff Jesus Reyes was

operating a 2010 Kia Forte northbound on I-35 approaching milepost 116 in Chase County,

Kansas. Because he had recently changed a flat tire and was driving on the smaller spare tire, he



                                                  2
        Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 3 of 7




was traveling approximately 50 miles per hour in the right lane (lane 2) with his vehicle’s hazard

lights flashing.

        11.        At said time and place, Defendant Prather was operating a 2005 Sterling L950

loaded dump truck and trailer, owned by and/or operated under the authority of Defendant Apex,

traveling northbound on I-35 behind Plaintiff Reyes.

        12.        As Defendant Prather approached Plaintiff’s vehicle traveling approximately 75

miles per hour, he failed to slow or stop his truck and crashed into the rear of Plaintiff’s vehicle.

        13.        The impact caused Plaintiff’s vehicle to jolt forward and resulted in significant

damage to the rear and trunk of the Kia.

        14.        Following the impact, Defendant Prather told the investigating officer that he did

not notice Plaintiff’s vehicle in time to avoid the collision.

        15.        As a result of the collision with the Apex truck, Jesus Reyes suffered severe

physical injuries, pain and suffering.

                                              COUNT I
                                             (Negligence)

        16.        Plaintiff incorporates by reference herein and re-alleges paragraphs 1 through 15,

as fully as if herein.

        17.        At the time of the negligent acts complained of herein and at all times mentioned,

Defendant Prather was an employee or agent of Defendant Apex and was operating Apex’s truck

within the course and scope of his employment and/or with express permission of defendant

Apex. Therefore, defendant Apex is vicariously liable for the negligence of its employee,

Defendant Prather.

        18.        At the time of the negligent acts complained of herein and at all times mentioned,

Defendants Apex, through its employee or agent Defendant Prather, and Prather owed Plaintiff a

                                                   3
       Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 4 of 7




duty to operate his motor vehicle using the highest degree of care so as not to injure motorists or

cause Plaintiff’s injuries while utilizing the public roadway of I-35 in Kansas.

       19.     Defendants Apex and Prather breached their duty by operating their motor vehicle

in a careless and negligent manner in at least the following respects:

               a. Failing to keep a careful and vigilant lookout;

               b. Following Plaintiff’s Kia too closely;

               c. Failing to yield to vehicles in front of him;

               d. By causing his vehicle to crash into the rear of Plaintiff’s Kia;

               e. Failing to maintain control of his vehicle and allowing it to crash into the rear

                   of Plaintiff’s Kia;

               f. Failing to stop, swerve or reduce speed;

               g. In failing to obey the applicable traffic laws;

               h. In negligently and carelessly operating his motor vehicle in further particulars

                   presently unknown to Plaintiff but which is believed and alleged will be

                   disclosed upon proper discovery procedures in the course of this litigation.

       20.     As a direct and proximate result of the negligence listed above, Defendant Prather

crashed into Plaintiff’s Kia with his vehicle.

PLAINTIFF JESUS C. REYES’ DAMAGES

       21.     As a direct and proximate result of the carelessness and negligence of defendants,

as more fully set forth above, Plaintiff Jesus Reyes sustained severe injuries to his back and left

leg.




                                                 4
        Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 5 of 7




        22.         As a direct and proximate result of the carelessness and negligence of defendants,

as more fully set forth above, Plaintiff Jesus Reyes has been caused to experience great physical

pain and mental anguish.

        23.         As a direct and proximate result of the carelessness and negligence of defendants,

as more fully set forth above, Plaintiff Jesus Reyes suffered lost wages and income and will

suffer such losses in the future.

        24.         As a direct and proximate result of the negligence and careless of the Defendant,

as set forth more fully above, Plaintiff Jesus Reyes incurred medical costs for medical care

necessitated by his injuries and will incur such costs in the future.

        25.         As a direct and proximate result of the negligence and careless of the Defendant,

as set forth more fully above, Plaintiff Jesus Reyes has suffered the loss of enjoyment of life.

        WHEREFORE, Plaintiff Jesus Reyes prays judgment be entered in his favor against

Defendants for such sums which are fair and reasonable, together with any and all costs herein

incurred and expended, and for such other and further relief as the Court deems just and proper

under the premises.

                                               COUNT II
                                           (Negligence Per Se)

        26.         Plaintiff incorporates by reference herein and re-alleges paragraphs 1 through 25,

as fully as if herein.

        27.         On or about July 15, 2019, the State of Kansas had in full force and effect various

traffic statutes.

        28.         Defendant Apex, by and through Defendant Prather, owed Plaintiff a duty to

abide by those traffic statutes.




                                                     5
        Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 6 of 7




        29.     Defendants’ breach and violation of said traffic statutes constitutes actionable

negligence per se.

        30.     The specific statutes which were breached and violated are set forth in pertinent

part:

                a. In failing to follow other vehicles at a reasonable and prudent distance in

                     violation of K.S.A. § 8-1523; and

                b. In failing to drive his vehicle at a safe and appropriate speed when

                     approaching a slow-moving vehicle with hazards flashing in violation of

                     K.S.A. § 8-1557.

        31.     These mentioned statutes were promulgated to protect drivers using Kansas

roadways from collisions and injuries that result from said collisions.

        32.     At the time of the above-described collision, Plaintiff was a member of the class

of persons that these statutes were intended to protect and the injuries they sustained, which are

more fully described above, are the type of injuries the statutes listed were designed to prevent.

        33.     In violation of the statutes listed in Paragraph 30, Defendant Prather directly and

proximately caused Plaintiff’s injuries and damages, which are more fully set out above and

herein incorporated.

        WHEREFORE, Plaintiff Jesus Reyes, prays judgment be entered in his favor, against

Defendants, for such sums which are fair and reasonable, together with any and all costs herein

incurred and expended, and for such other and further relief as the Court deems just and proper

under the premises.

                                  REQUEST FOR JURY TRIAL

        Plaintiff hereby requests a trial by jury on all issues raised here.



                                                   6
Case 2:20-cv-02435-JAR-ADM Document 1 Filed 09/08/20 Page 7 of 7




                    DESIGNATION OF PLACE OF TRIAL

Plaintiff designates Kansas City, Kansas, as the place of trial.




                       Respectfully submitted,

                       BARTIMUS FRICKLETON ROBERTSON RADER, P.C.

                       BY:       /s/ Michelle L. Marvel
                               EDWARD D. ROBERTSON III, KS #23028
                               MICHELLE L. MARVEL              KS #23511
                               11150 Overbrook Road, Suite 200
                               Leawood, KS 66211
                               (913) 266-2300 (tel)
                               (913) 266-2366 (fax)
                               krobertson@bflawfirm.com
                               mmarvel@bflawfirm.com

                       ATTORNEYS FOR PLAINTIFF




                                          7
